Title: To James Madison from William C. C. Claiborne, 5 March 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


5 March 1803, “Near Natchez.” Encloses a letter from Hũlings communicating the latest intelligence from New Orleans. “The Western Boats are arriving daily at Natchez; our Markets are low but there is no difficulty in exporting Produce from hence to the Atlantic States or to Europe. There are many Vessels yet lying opposite to Orleans, waiting for return cargoes, & there are several now on their Passage to Natchez in quest of freight which I understand is not high.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:277, where the last sentence contains transcription errors that have been corrected here.



   
   Claiborne probably enclosed a copy of Hũlings to Claiborne, 25 Feb. 1803 (see Claiborne to Hũlings, 4 Mar. 1803, ibid., 1:276–77).


